Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                          FILED
any court except for the purpose of                          Feb 04 2013, 8:25 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                        CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

JEFFREY D. STONEBRAKER                            GREGORY F. ZOELLER
Clark County Public Defender Department           Attorney General of Indiana
Jeffersonville, Indiana
                                                  KATHERINE MODESITT COOPER
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

BLAINE JOHNSON,                                   )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )       No. 10A01-1201-CR-15
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                      APPEAL FROM THE CLARK CIRCUIT COURT
                          The Honorable Daniel E. Moore, Judge
                             Cause No. 10C01-1106-FB-093



                                       February 4, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Blaine Johnson appeals his conviction for battery, as a Class C felony, following a

jury trial. He presents the following issues for our review:

       1.     Whether the trial court abused its discretion when it denied his
              motion to continue trial.

       2.     Whether the State presented sufficient evidence to support his
              conviction.

       We affirm.

                       FACTS AND PROCEDURAL HISTORY

       On June 24, 2011, Johnson and his girlfriend, B.J., were traveling together in

B.J.’s car near Henryville when they began to argue. At some point, Johnson, who was

driving, reached over, grabbed B.J.’s hair, and began banging her head into the

dashboard. Johnson pulled out clumps of B.J.’s hair from her scalp. Johnson also

punched B.J. several times in the face. B.J. began to cry and apologized to Johnson.

Johnson then pulled out a knife and threatened to “paint the forest” with her blood.

Transcript at 392. B.J. eventually opened the car door with her foot and reached over to

pull the key out of the ignition. Johnson bit B.J.’s finger so hard that it bled. Johnson

struggled with B.J. for the car key, and the key flew out of the passenger door. B.J. then

tried to exit the car, but Johnson pulled her back in by her hair and bit her nose so hard

that she thought he had bitten her nose off completely.

       B.J. eventually freed herself and began running through the parking lot where they

had stopped. She was screaming for help when Corporal Leverett of the Jeffersonville




                                             2
Police Department saw her and observed that she was “covered in blood from head to

toe.” Id. at 140. Corporal Leverett then radioed for assistance and arrested Johnson.

       The State charged Johnson with criminal confinement, as a Class B felony;

battery, as a Class C felony; intimidation, as a Class C felony; battery, as a Class A

misdemeanor; and being an habitual offender. Johnson moved for a speedy trial. The

State moved to continue the trial twice because B.J. could not be located and was not

available to testify at trial. Then, during a pre-trial conference on October 11, 2011, the

State informed the trial court that it had not yet found B.J.’s location, and the jury trial

was scheduled for November 9.        But on October 28, the State informed Johnson’s

counsel that B.J. was incarcerated in Kentucky.

       On November 4, Johnson moved to continue the trial, but the trial court denied

that motion. The jury trial began on November 9, but B.J. had absconded, and the State

did not know her whereabouts. The State moved for another continuance, and the trial

court ordered that the trial would resume the following Monday. B.J. did show up on

Monday, November 14, and she testified that Johnson had been texting her threatening

emails. In particular, Johnson had texted B.J. and told her not to testify against him and

to encourage the State to drop the charges against him. B.J. also testified regarding the

offenses and the injuries she sustained. The jury found Johnson guilty of battery, as a

Class C felony; battery, as a Class A misdemeanor; and with being an habitual offender.

The trial court entered judgment of conviction only for the Class C felony battery and

sentenced Johnson to eight years enhanced by eight years for the habitual offender

adjudication, for a total sentence of sixteen years. This appeal ensued.


                                             3
                             DISCUSSION AND DECISION

                             Issue One: Motion to Continue

       Johnson first contends that the trial court abused its discretion when it denied his

motion to continue the trial. He concedes that the motion fell outside the parameters for

continuances under Indiana Code Section 35-36-7-1. Rulings on non-statutory motions

for continuance lie within the discretion of the trial court and will be reversed only for an

abuse of that discretion and resultant prejudice. Jackson v. State, 758 N.E.2d 1030, 1033

(Ind. Ct. App. 2001). An abuse of discretion occurs only where the decision is clearly

against the logic and effect of the facts and circumstances.         Id.   Continuances for

additional time to prepare for trial are generally disfavored, and courts should grant such

motions only where good cause is shown and such a continuance is in the interest of

justice. Id.

       In support of his motion to continue trial on November 4, Johnson stated in

relevant part:

       3.     That Counsel for the Accused was notified of the complaining
       witness’ location on or about October 28, 2011, fourteen (14) days prior to
       trial.
       4.     Counsel for the Accused requests this continuance in an effort to
       speak to the complaining witness, review such witness’ statements, and to
       contact rebuttal witnesses or other persons, if necessary.
                                            ***
       6.     That the ends of substantial justice require this Continuance to be
       granted, to ensure that the Defendant’s rights to prepare a vigorous defense
       [sic].

Appellant’s App. at 55-56.

       On appeal, Johnson maintains that, “[a]lthough the record is unclear, it would

appear [that] Johnson did not have any true access to [B.J.] prior to requesting a
                                             4
continuance.” Brief of Appellant at 12. The trial court advised Johnson that his counsel

would have time to interview B.J. before she testified at trial. But Johnson asserts that

“[t]he trial court’s offer to allow the defense brief access to this witness immediately

prior to her testimony at trial left Johnson with no meaningful opportunity to explore any

potential inconsistencies between her recollection of the events in question and what she

previously told investigating officers.” Id.

       But the State points out that when, fourteen days prior to trial, it notified defense

counsel of B.J.’s whereabouts, defense counsel declined the opportunity to depose B.J.

And after the trial court denied Johnson’s motion to continue the trial, defense counsel

indicated that he was considering “driv[ing] there [to see B.J.]” over the weekend prior to

her scheduled testimony. Transcript at 6. And while the record does not indicate that

defense counsel met with B.J. that weekend, he did speak with B.J. prior to her

appearance at trial, and she answered “some questions as to the facts and circumstances

of this matter.” Id. at 12. Defense counsel added that B.J. “answered those questions

reasonably.” Id.

       Johnson has not demonstrated that he was prejudiced by the trial court’s denial of

his motion to continue trial. Johnson was afforded the opportunity to depose or interview

B.J. during the two weeks preceding trial, but he declined. Further, Johnson was able to

interview B.J. prior to trial. While Johnson asserts that his cross-examination of B.J. was

“compromised by the trial court’s refusal to grant a continuance to allow him to properly

prepare for the testimony of the State’s key witness[,]” he does not explain, with

specificity, how his trial preparation or cross-examination was compromised. Brief of


                                               5
Appellant at 15. Without such an explanation, Johnson cannot show that the trial court

abused its discretion when it denied his motion to continue trial. See Liddell v. State, 948

N.E.2d 367, 373 (Ind. Ct. App. 2011) (holding no prejudice in denial of motion to

continue where defendant “cite[d] no deficiencies in the cross-examination performed,

and he advance[d] no alternative strategy or additional subjects that he would have

explored if afforded more time to prepare.”)

       Finally, to the extent that Johnson contends that he was denied his right to

confront B.J. under the Sixth Amendment to the United States Constitution and Article I,

Section 13 of the Indiana Constitution, Johnson merely reiterates that he was “prejudiced

by the trial court’s refusal to grant him a continuance to adequately prepare effective

cross-examination of [B.J.]” Brief of Appellant at 15. But, again, Johnson had the

opportunity to depose or interview B.J. during the two weeks before trial and declined to

do so. Moreover, Johnson does not explain in detail how his cross-examination of B.J.

was adversely impacted by his alleged lack of access to B.J. prior to trial. This court has

held that it is “only where there is a total denial, during cross examination, to a crucial

area bearing upon the credibility of a state witness that Sixth Amendment concerns are

raised.” Hossman v. State, 482 N.E.2d 1150, 1156 (Ind. Ct. App. 1985), trans. denied.

Johnson has failed to demonstrate prejudice on these grounds.

                        Issue Two: Sufficiency of the Evidence

       Johnson next contends that the State presented insufficient evidence to support his

conviction. When the sufficiency of the evidence to support a conviction is challenged,

we neither reweigh the evidence nor judge the credibility of the witnesses, and we affirm


                                               6
if there is substantial evidence of probative value supporting each element of the crime

from which a reasonable trier of fact could have found the defendant guilty beyond a

reasonable doubt. Wright v. State, 828 N.E.2d 904, 905-06 (Ind. 2005). It is the job of

the fact-finder to determine whether the evidence in a particular case sufficiently proves

each element of an offense, and we consider conflicting evidence most favorably to the

trial court’s ruling. Id. at 906.

       To prove battery, as a Class C felony, the State was required to show that Johnson

knowingly or intentionally touched B.J. in a rude, insolent, or angry manner resulting in

serious bodily injury, namely, bit her on the face and finger causing bleeding and pain.

See Ind. Code § 35-42-2-1. Serious bodily injury is defined in relevant part as bodily

injury that causes extreme pain. Ind. Code § 35-31.5-2-292. Johnson’s sole contention

on appeal is that the State did not prove beyond a reasonable doubt that his conduct

caused B.J. to experience extreme pain.

       But B.J. testified that Johnson “bit into [her] face really, really hard. He bit into

[her] face so hard that it broke [her] nose and [she] had to have stitches. [She] actually

thought he [had] bit [her] nose off.” Transcript at 395. B.J. testified further that she

knew that sounded “a little ridiculous, but at that moment the pain and the blood”

indicated to her that that is what had happened. Id. B.J. testified that she was “covered in

blood” by the time police arrived. Id. at 396. And she described the pain from the bite

on her face as being “[r]eally, really, really bad.” Id. at 397. B.J. testified that the

“ambulance drivers . . . assured [her] that [her] nose was still attached to [her] face, but it

was really badly gashed open” and they “predicted” that she would need stitches. Id.


                                              7
B.J. got six stitches on her face. At the time of trial, B.J. had a scar on her face from the

bite.

        We hold that the evidence is sufficient to show that B.J. sustained extreme pain as

a result of the battery. See, e.g., Buckner v. State, 857 N.E.2d 1011, 1018 (Ind. Ct. App.

2006) (holding evidence sufficient to show serious bodily injury where victim testified

that defendant “repeatedly struck her with his hands and fists, causing her severe pain and

leaving marks on her body”). Johnson’s argument to the contrary is merely a request that

we reweigh the evidence, which we will not do. The State presented sufficient evidence

to support Johnson’s conviction for battery, as a Class C felony.

        Affirmed.

FRIEDLANDER, J., and BRADFORD, J., concur.




                                             8